BRYAN SCHRODER
United States Attorney

JACK 8S. SCHMIDT

Assistant United States Attorney
Federal Building & U.S. Courthouse
709 West 9th Streei, Room 937
Post Office Box 21627

Juneau, Alaska 99802

Phone: (907) 796-0400

Fax: (907) 796-0409

Email: jack.schmidt@usdoj.gov

Attorneys for the Plaintiff

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF ALASKA

UNITED STATES OF AMERICA,

Plaintiff,
VS.

RIYAN THOMAS ELLIOT
STOSSEL,

Defendant.

 

No.

)
)
)
)
)
)
)
)

PRE-TRIAL DIVERSION AGREEMENT

This document in its entirety contains the terms of the
agreement between the defendant and the United States.
This agreement is limited to the District of Alaska; it does
not bind other federal, state, or local prosecuting

authorities,

Case 1:21-cr-00002-TMB-MMS Document 3 Filed 02/08/21 Page 1 of 10

 
I. INTRODUCTION

I, RYAN THOMAS ELLIOT STOSSEL, the defendant, have discussed this Pre-
Trial Diversion Agreement with my attorney and agree that this document contains all of
the agreements made between me and the United States regarding my decision and
participation in Pre-Trial Diversion, as described herein. The United States has not madc
me any other promises and | enter into this agreement voluntarily.

I understand and agrce that the conditions set forth herein are obligatory and
material to this agreement and that any failure on my part to fulfill these obligations will
constitute a material breach of this agreement. I understand that the United States, in its
sole discretion, will determine whether | have breached this agreement. If1 breach this
agrcement, I agree the United States, in its sole discretion, may withdraw from this
agreement and may proceed with prosecution, including filing new or additional criminal
charges.

Il. CHARGES AND FACTUAL BASIS

A. Charge

1. The defendant is charged by Information with the following
crime:

Count 1: Wire Fraud, a violation of 18 U.S.C. § 1343
i?
it
i

if

U.S, v. Stossel
Page 2 of 10

Case 1:21-cr-00002-TMB-MMS Document 3 Filed 02/08/21 Page 2 of 10

 
B. Elements

‘The elements of the charge(s) contained in the Information are as follows:

1. RIYAN THOMAS ELLIOT STOSSEL did knowingly and
intentionally participate in or intended to devise a scheme or plan to
defraud for obtaining money or property by materially false or
fraudulent pretenses, representations or promises;

2. ‘The statements made or facts omitted as part of the scheme were
material; that is, they had a natural tendency to influence, or were
capable of influencing, a person to part with moncy or property;

3. RIYAN THOMAS ELLIOT STOSSEL acted with the intent to
defraud that is the intent to deceive or cheat, and;

4, RIYAN THOMAS ELLIOT STOSSEL used or caused to be used,
an interstate wire communication to carry out or attempt to carry out
an essential part of the scheme.

In determining whether a scheme to defraud cxists, you may consider not only the
defendant’s words and statements, but also the circumstances in which they are used as a
whole.

A wiring is caused when one knows that a wire will be used in the ordinary course
of business or when onc can reasonably foresee such use,

Tt need not have been reasonably foreseeable to the defendant that the wire
communication would be interstate in nature. Rather, it must have been reasonably

foreseeable to the defendant that some wire communication would occur in furtherance of

U.S. v. Stossel
Page 3 of 10

Case 1:21-cr-00002-TMB-MMS Document 3 Filed 02/08/21 Page 3 of 10

 
the scheme, and an interstate wire communication must have actually occurred in
furtherance of the scheme.

C. ‘Stipulated Factual Basis

T admit to the truth of the allegations in Count I of the Information and the truth of
the following statement, and the parties stipulate that, in the event that the defendant
breaches this agreement, this statement will be admissible against the defendant at any
hearing or trial:

1, RIYAN THOMAS ELLIOT STOSSEL, was employed as the Director of the
Haines Hammer Museum (Museum) located in Haines, Alaska. While SLOSSEL was
employed at the Museum, STOSSEL was responsible for book keeping, responding to
emails and for setting up and managing the Museum’s Pay Pal account, which was linked
to the Museum’s bank account.

Sometime in September 2019, STOSSET. ended his employment at the Muscum.
Starting on or about December 3, 2019, STOSSEL started a scheme with the intent to
defraud the Museum. STOSSEL had electronic access to the Museum’s Pay Pal account,
in which he repeatedly made material misrepresentations, to withdraw funds from the
Museum ’s bank account through the Museum’s Pay Pal account, in which STOSSEL
then deposited into the Pay Pal accounts of STOSSEL and another individual. STOSSEL
continued this scheme through March 31, 2020, by making material misrepresentations,
in 108 fraudulent electronic transactions using the Museum's Pay Pal account, in which
STOSSEL transferred and stole funds of the Museum, in the amount of $11,503.00 that

was transmitted in interstate commerce.

US. v. Stossel
Page 4 of 10

Case 1:21-cr-00002-TMB-MMS Document 3 Filed 02/08/21 Page 4 of 10

 
D. Statutory Penalties and Other Matters Affecting Sentence
1. Statutory Penalties
The statutory penalties applicable to the charge(s) contained in the Information,
based on the facts to which the defendant had admitted above, are as follows:
Count 1:18 U.S.C, § 1343 - (Wire Fraud)
a) 20 years’ imprisonment;
b) a $1,000,000 fine;
c) a $100 special assessment; and
d) threc years of supervised release.
Tl. WAIVER OF RIGHTS
1 waive the following rights, which I have discussed with my attorney, who has
answered any questions I have about the significance of these waivers.
A. Waiver of Right to Presentation to Grand Jury
[ understand that | am currently charged with a felony offense, and that | have a
right to be charged by an indictment returned by the grand jury, which must find probable
cause that | committed the offenses alleged in the Information, Ordinarily, this
indictment must be filed within 30 days after arrest or service of summons upon me. |
also am aware that Rule 48(b) of the Federal Rules of Criminal Procedure provides that
the Court may dismiss an indictment, information, or complaint for unnecessary delay in
presenting a charge to the Grand Jury. 1 further am aware of the nature of the charges, as
sct forth above, and of my right to remain silent in the face of these charges. Knowing

these things, | agree to waive my right to have the United States present the charges

USS. v. Stossel
Page 5 of 10

Case 1:21-cr-00002-TMB-MMS Document 3 Filed 02/08/21 Page 5 of 10

 
contained in the indictment to a grand jury and will sign a written waiver of indictment. I
make this waiver freely and voluntarily, and no one has threatened, coerced, or made
promises in connection with this waiver,

B. Speedy Trial Waiver

T understand that I have the right to a speedy and public trial under the Sixth
Amendment to the United States Constitution and the Speedy Trial Act. Under the
Speedy Trial Act, a trial must commence within 70 days after the later of (1) the date of
the information or (2) the date of my initial appearance on the charges. However, | agree
to and consent that any delay from the date of this Agreement to the date of reinstatement
of prosecution, as provided for in the terms expressed herein, shall be deemed to be a
necessary delay at my request, and | waive any defense to such prosecution on the ground
that such delay operated to deny my rights under Rule 48(b) of the Federal Rules of
Criminal Procedure and the Sixth Amendment to the Constitution of the United States to
a speedy trial or to bar the prosecution by reason of the running of the statute of
limitations for a period of months equal to the period of this agreement. I understand that
the purpose of any delay is to allow me to demonstrate my good conduct, which time is
excludable from a Speedy Trial Act calculation pursuant to Title 18, United States Code
§ 3161(h)(2).

Cc, Waiver of Fed. R. Evid. 410 and Fed, R. Crim. P. 11()

I understand and agrce that the Stipulated Factual Basis contained above in
Section ILC. of this agreement shall be treated as my admission of facts and that the

United States may use these factual admissions against me in any future court

U.S. v. Stossel
Page 6 of 10

Case 1:21-cr-00002-TMB-MMS Document 3 Filed 02/08/21 Page 6 of 10

 
proceeding, trial, or sentencing. I understand that, ordinarily, statements made in the
course of plea discussions, including oral and written statements, may not be used against
a defendant during a later criminal case. { agree to waive these rights, and I agree that the
Stipulated Factual Basis section of this agreement shall be admissible as evidence against
me in any future court proceeding. This provision acts as a modification, and express
waiver, of my rights under Rule 410 of the Federal Rules of Evidence and Rule 11() of
the Federal Rules of Criminal Procedure.

TV. CONDITIONS OF PRETRIAL DIVERSION

A. The Defendant Agrees to the Following General Conditions of Pretrial
Diversion

1. - Twill not violate any federal, state, or local law. T will immediately
advise the U.S. Pretrial Services Ollice if I am arrested, stopped, questioned by, or have
any other contact with any law enforcement officer,

2. I will attend school or a training program, or work regularly at a
lawful occupation or otherwise comply with the terms of any special program described
below. IfT lose my job or am unable to continuc school or training for whatever reason, J
will immediatcly notify the U.S. Pretrial Services Officer assigned to supervise me. If

do not participate at least part time (20 hrs/weck) in a training employment, I will do 100

hours of community service (scc Special Condition #3).

3. I agree to permit U.S. Pretrial Services Officers, and anyone who

they designate to conduct home visits at my residence, as well as at my place of

U.S. v. Stossel
Page 7 of 10

Case 1:21-cr-00002-TMB-MMS Document 3 Filed 02/08/21 Page 7 of 10

 
employment, and I agrce | will not travel outside of Alaska without approval of the U.S.
Pretrial Services Officer,

4, I agree to submit to a warrantless search of my person, residence,
vehicle, personal effects, place of employment, and other property by a Federal probation
or pretrial services officer or other law enforcement officer, based upon reasonable
suspicion of contraband or a violation of this agreement. Failure to submit to a search
may be grounds for removal from the Pretrial Diversion Program.

5. | agree not to possess any firearms on my person, in my residence, in
my vehicle, or contained in any other property over which I have control.

6. 1 agree not to use any drugs that are illegal under federal law
including prescription drugs in excess of my prescription, and marijuana, and I also agree
not to use alcohol excessively.

7. [ agree to follow all other conditions of the pre-trial release ordered
by the Court in my case, as well as any special conditions described below.

B. Special Conditions Required of the Defendant

1, i agree to participate in drug and alcohol testing and evaluation if
directed by the U.S. Pretrial Services Office, and any and all recommended treatment or
other counseling as directed.

2. | agree to participate in a mental health evaluation if directed by the
U.S. Pretrial Services Office, and agree to participate in any and all recommended

treatment.

U.S. v. Stossel
Page 8 of 10

Case 1:21-cr-00002-TMB-MMS Document 3 Filed 02/08/21 Page 8 of 10

 
3. [agree to complete 40 hours of volunteer community service, as
approved by the U.S. Attorney's Office, and I agree to provide documentation of the
community service hours that | complete to the U.S. Attorney’s Office and the U.S.
Pretrial Services Office. If I fail to maintain at Icast 20 hours per week of training or
employment, I will do a total of 100 hours of community service.

4, T agree to pay restitution in full to the Haines Hammer Museum in
the amount of $11,503.00.

V. AGREEMENTS BY THE UNITED STATES

A. Period of Deferred Prosecution

‘The United States agrees that prosecution in this District for the offenses identified
herein shall be deferred for a period of 18 months from the date that this agreement is
accepted by the Court to establish the defendant’s good conduct and ability to comply
with the terms of this agreement.

B. Violation of Agreement

If the defendant violates any of the terms or conditions of this Agreement, the
United States may, acting in its sole discretion, revoke this Agreement and proceed with
prosecution of the currently filed charges and/or any other criminal charges.

While the determination that the defendant violated this Agreement cannot be
challenged in Court, the United States will consult with the U.S. Pretrial Services Office
and act in good faith in determining whether the detendant has violated this agreement.

if

US. v. Stossel
Page 9 of 10

Case 1:21-cr-00002-TMB-MMS Document 3 Filed 02/08/21 Page 9 of 10

 
C. — Successful Completion of Diversion Program

If the defendant successfully completes the Pretrial Diversion program and fulfills
all of the terms and conditions of this Agreement, the United States will move to dismiss
the criminal charges identified in this agreement that have been filed against the

defendant, and the defendant will be released from supervision.

 

 

paten.o2/03 | Av 2| R Yon Ste Se |
RIYAN THOMAS ELLIOT STOSSEL
Defendant

    
  
 
 
 

As counsel for the defendant, I have discussed Wh the terms gf this & ent
with the defendant, have fully explained the charge(s) in\he Informaffon, the element
well as the waiver of rights set forth in this agreement. Based on theg> discussions

decisions.

DATED: 2. SS Z | .
— [ JANE MELO, TE

Attorney for STOSSEL

 

 

On behalf of the United States, I acknowledge the United States’ responsibilities
under this Agreement and agrce to abide by its td

patep:__ [ s/ 1O UX

\

 

 

SACK S. SCHMIDT
Unitéd States of America
sistant United Starts Attorney

 
  
 

DATED: 2 /s. of

 

 

““BEY AN JCHRODER
United StAtes of America
United Slates Attorney

ULS. v. Stossel
Page 10 of 10

Case 1:21-cr-00002-TMB-MMS Document 3 Filed 02/08/21 Page 10 of 10

 
